Citation Nr: 1217716	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  03-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a February 2007 decision, the Board denied the issues on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision.

In April 2010, the Board's remanded the case to the RO for additional development.  The case has since been returned to the Board for further appellate action.

The Board notes that the Veteran was previously represented by The American Legion.  However, in June 2009, the Veteran submitted a VA Form 21-22 in favor of the African American Post Traumatic Stress Disorder Association.  In January 2012, the Board sent a letter to the Veteran asking him to clarify his current representation.  The Veteran was informed that if he did not respond within 30 days, the Board would assume that he wished to represent himself.  To date, no response has been received.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claims for increased ratings for low back, right knee, and left ankle disabilities, and the claim for service connection for PTSD is warranted, even though such action will, regrettably, further delay an appellate decision on these matters.

The primary basis for the Board's April 2010 remand was to provide the correct notice pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), as well as to obtain the Veteran's vocational rehabilitation records.  In addition, the Board instructed that, given that the Veteran's last VA examination for evaluation of his service-connected low back, right knee, and left ankle disabilities was conducted in January 2005, he should be afforded a contemporaneous examination for his service-connected disabilities.  With respect to the Veteran's claim for service connection for PTSD, the Board noted that personnel records showed that the Veteran was a field radio operator in Operation Desert Shield.  The Veteran contended that, during his Gulf War service, his stressors included being on the front lines, seeing dead bodies, and being exposed to an ambush and a chemical attack.  The Veteran also reported that he was currently in a treatment program.  Under the circumstances, the Board instructed that PTSD records should be obtained, and that if there was credible evidence that an inservice stressor occurred, the Veteran should be afforded a VA examination to determine if the Veteran currently had PTSD due to an inservice stressor.  

The regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the inservice stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

Subsequent to the Board's April 2010 remand, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such a stressor.  75 Fed. Reg. 39,843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As the Veteran has alleged stressors which fall under the new liberalizing rule regarding PTSD claims based on the fear of hostile military activity, a VA examination should be conducted so that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, can confirm whether any of his claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor(s).  

As for the Veteran's remaining claims for increased ratings for his low back, right knee, and left leg disabilities, the Board notes that the record reflects that the Veteran failed to report for VA examinations scheduled in August 2011 to evaluate the current severity of those disabilities.  The law provides that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, the claim shall be rated based on the evidence of record, in the case of an original compensation claim, or the claim shall be denied in the case of any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase.  38 C.F.R. § 3.655(b).  For the reasons expressed below, the Board finds that good cause has been established in this case.  

In that regard, it is unclear from the record whether the Veteran was sent notification of the examination at his last known address.  Significantly, the record of cancellation of the examination lists the Veteran's address as being in Tacoma, Washington.  However, subsequent communication from the AMC sent to the Veteran, including a November 2011 Supplemental Statement of the Case, reflects that the Veteran lives in Dawson, Georgia.  These communications were not returned as undeliverable.  Therefore, the Board has determined that it is entirely possible that the Veteran was not informed of the date and time of his examinations, given that notification may very well have been sent to an incorrect address.  

Based on the foregoing, the Board finds that good cause for failing to report for the scheduled examinations has been demonstrated.  Accordingly, the Board believes the Veteran should be rescheduled for those examinations, with notification sent to the Veteran at the address on file at the AMC.

While these matters are on remand, the Board believes that additional efforts to obtain the Veteran's vocational rehabilitation records should be undertaken, as specifically directed by the Court in the December 2008 Memorandum Decision.  The Board acknowledges that the AMC attempted to obtain these records and contacted the Seattle RO on a number of occasions to obtain these records.  Communication from the RO reflects that the RO indicated that these records had been sent to the AMC in June 2010.  However, these records were never received.  Given that these records appear to be available, and while these matters are on remand, additional efforts should be undertaken to obtain the Veteran's Vocational Rehabilitation file. 

Lastly, the Veteran should be provided written notification of the provisions of 38 C.F.R. § 3.655 concerning the consequences for failure to report for a scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to post-service treatment or evaluation of the disabilities at issue, to specifically include the Veteran's vocational rehabilitation records.  If it is unable to obtain such evidence, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.  Should such evidence prove unavailable, the RO/AMC should specifically so state.

2.  The Veteran should then be afforded a VA psychiatric examination in order to determine whether the Veteran has PTSD related to the identified inservice stressors.  The Veteran should be provided written notification of the provisions of 38 C.F.R. § 3.655 concerning the consequences of his failure to report, without good cause, for a scheduled VA examination. The claims folder should be made available to the examiner for review. 

Regarding the Veteran's alleged stressors, including service on the front lines, seeing dead bodies, and exposure to an ambush and chemical attack, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from any identified stressor(s) is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressor(s) and the Veteran's symptoms.

If any psychiatric disability recognized by the DSM-IV other than PTSD (to include a depressive disorder) is diagnosed, with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise related to active military service.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.

3.  The Veteran should then be afforded a VA examination to determine the current level of severity of the service-connected low back disorder.  

The examiner is asked to describe:

a.) The range of motion in all planes of the lumbar spine and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use; 

b.) Any objective neurological abnormalities, either motor or sensory; 

c.) Any incapacitating episodes, including the frequency and duration, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period; and, 

d.) Whether there is severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The claims folder should be made available to the examiner for review. 

4.  Afford the Veteran a VA examination to determine the current level of severity of his service-connected right knee disorder.  

The examiner is asked to address the following:

a.) Range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use;

b.) Whether there is ankylosis with a favorable angle in full extension or in slight flexion between zero and 10 degrees; and 

c). Whether there is recurrent subluxation or lateral instability that is slight, moderate or severe.

The claims folder should be made available to the examiner for review. 

5.  The Veteran should then be afforded a VA examination to determine the current level of severity of his service-connected left ankle disorder.  

The examiner is asked to address the following:

Whether there is marked limited motion of the left ankle in plantar flexion and dorsiflexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

The claims folder should be made available to the examiner for review. 

6.  If the Veteran fails to report for any scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  After the above development is completed, adjudicate the claims.  If any of the benefits sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


